—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered November 1, 1995, convicting defendant, after a nonjury trial, of burglary in the second degree and attempted robbery in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s contention that the court’s questioning of the *51witnesses and its rendition of a verdict 10 minutes after summations demonstrate that the court engaged in “ ‘premature deliberations’ ” is unpreserved for appellate review (People v Wilson, 243 AD2d 316, 317, lv denied 91 NY2d 1014; People v Lloyd, 210 AD2d 163, lv denied 85 NY2d 864), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court was entitled to analyze the evidence as it unfolded (supra), and that neither the court’s questioning of witnesses nor the fact that the court rendered a verdict shortly after summations establish that it engaged in premature deliberations (see, People v Carter, 63 NY2d 530, 539; People v Jennings, 144 AD2d 696).
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Milonas, Tom and Mazzarelli, JJ.